[Cite as Starner v. Johnson, 2020-Ohio-4580.]




                         COURT OF APPEALS
                       FRANKLIN COUNTY, OHIO
                      TENTH APPELLATE DISTRICT


 JEFFREY STARNER,                               :   APPEAL NO. 19AP635
                                                    TRIAL NO. 17 CV 004726
         Plaintiff-Appellee,                    :

   vs.                                          :     O P I N I O N.

 NEIL JOHNSON,                                  :

                                                :
 1212 CAPITAL LLC,
                                                :
   and
                                                :
 LAWRENCE EVANS & CO., LLC,

         Defendants-Appellants.                 :




Civil Appeal From: Franklin County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: September 24, 2020.



Thomas C. Loepp Law Offices Co., LPA, and Thomas C. Loepp, for Plaintiff-Appellee,

Luper Neidenthal & Logan and Gregory H. Melick, for Defendants-Appellants.
                     OHIO TENTH DISTRICT COURT OF APPEALS


BERGERON, JUDGE.

       {¶1}   In this “side-switching” case that resulted in counsel’s disqualification,

the appeal focuses on procedural obligations that failed to occur before the trial court.

Unfortunately for the appellants, their path to reversal stumbles over a familiar

obstacle—waiver.    While they criticize the trial court for failing to convene an

evidentiary hearing or issue findings of fact, they never requested either below, and in

fact actively opposed an evidentiary hearing. We ultimately conclude that both of

these arguments (which form the crux of the appeal) are waived, and affirm the

judgment below.

                                           I.

       {¶2}   This appeal stems from the trial court’s entry granting plaintiff-appellee

Jeffrey Starner’s motion to disqualify defendants-appellants’, Neil Johnson, 1212

Capital LLC, and Lawrence, Evans & Co., LLC, (collectively, the “defendants”),

counsel. For some background, we begin with a brief overview of the underlying

litigation. In 2014, Mr. Starner sold his trucking business to Merchants Holding LLC—

an entity controlled by some of the defendants. Shortly after this sale, things went

south, with Merchants Holding LLC divesting some of the trucking business’s valuable

assets and creditors swarming in, suing both Merchants Holding LLC and Mr. Starner

(still on the hook personally for debts associated with his former business) for failure

to satisfy outstanding debts. This prompted Mr. Starner to file suit and ultimately

receive a judgment on a cognovit note against Merchants Holding LLC. When efforts

to satisfy that judgment proved unavailing, Mr. Starner initiated the current litigation,

in May 2017, against the defendants (and various others not involved in this appeal),

alleging securities and common law fraud and breach of contract, among other things.




                                           2
                     OHIO TENTH DISTRICT COURT OF APPEALS


       {¶3}    After two years of legal wranglings that we will skip over in the interests

of brevity, the action stood on the precipice of trial. But roughly a month before trial

(in August 2019), our story takes a turn that leads to this appeal, when Gregory H.

Melick and the law firm of Luper Neidenthal & Logan (“LNL”) entered an appearance

as additional trial counsel for the defendants. Attorney John Alden had recently joined

LNL, but the problem was that Mr. Alden (a transportation lawyer, not a litigator) had

represented Mr. Starner for years in a variety of his business endeavors. Although the

parties dispute whether, in August 2019, Mr. Starner was Mr. Alden’s current client,

they agree “without question” that Mr. Alden previously represented Mr. Starner and

his companies. Mr. Starner promptly moved for disqualification of Mr. Melick and

LNL (as well as co-defense counsel), alleging that he retained a current relationship

with Mr. Alden and that Mr. Alden had access to confidential information that could

be useful to defendants in the litigation.

       {¶4}    To put a finer point on it, Mr. Starner specifically claimed that Mr. Alden

retained confidential information regarding his businesses, including their financial

situation, and in fact advised Mr. Starner in connection with the sale of his

companies—i.e., the sale that triggered the previous suit and current litigation—prior

to referring him to another attorney. To substantiate his motion, Mr. Starner fastened

an affidavit delineating Mr. Alden’s representation of him, his family, and his

businesses “for nearly 45 years” and asserting that he never consented to LNL’s

representation (conspicuously absent from the affidavit was any allegation that Mr.

Alden currently represented Mr. Starner, but that omission ultimately need not detain

us). In conjunction with the affidavit, Mr. Starner explicitly sought an evidentiary

hearing to enable him to prove to the court the extensive relationship between himself

and Mr. Alden as well as how prejudicial the side-switching would be.



                                             3
                    OHIO TENTH DISTRICT COURT OF APPEALS


       {¶5}   The defendants, not surprisingly, had a different view of things,

opposing the disqualification motion and insisting that LNL and Mr. Melick received

no confidential information from Mr. Alden regarding this case (while also denying

that Mr. Starner was a client of LNL). But they never tendered an affidavit from Mr.

Alden and thus neglected to dispute (with any evidence, at least) that he possessed

confidential information concerning Mr. Starner that was implicated by the present

litigation. Although with at least some factual disputes swirling, one might expect LNL

to clamor for an evidentiary hearing to vindicate itself, in defendants’ opposition to

the disqualification motion, they specifically opposed the request for an evidentiary

hearing.

       {¶6}   As the trial date drew ever nearer, the court convened a status

conference that morphed into a hearing on the disqualification motion (albeit not an

evidentiary hearing). The parties debated the various points raised by the motion, but

no one at the hearing requested that any witness testify or otherwise requested a

formal evidentiary hearing (Mr. Melick argued orally but was not sworn as a witness).

At the conclusion of the hearing, after considering these arguments, the trial court

agreed with Mr. Starner, issuing an oral ruling disqualifying Mr. Melick and LNL as

counsel for the defendants (while denying the broader request to disqualify LNL’s co-

counsel). The next day, the court memorialized its oral proclamation from the bench,

granting (in part) Mr. Starner’s motion to disqualify pursuant to Prof.Cond.R. 1.9. The

defendants now appeal certain alleged procedural flaws embodied in the trial court’s

order granting Mr. Starner’s motion, raising a single assignment of error.

                                          II.

                                          A.




                                          4
                     OHIO TENTH DISTRICT COURT OF APPEALS


       {¶7}    In their sole assignment of error, defendants challenge not the merits of

the trial court’s decision, but instead the procedural journey leading to the trial court’s

grant of disqualification. Specifically, defendants fault the trial court in failing to (1)

hold an evidentiary hearing, and (2) issue findings of fact with sufficient analysis

under Kala v. Aluminum Smelting & Refining Co., Inc., 81 Ohio St.3d 1, 688 N.E.2d

258 (1998). We address each of these issues in turn, reviewing for an abuse of

discretion. See Cargould v. Manning, 10th Dist. Franklin No. 09AP-194, 2009-Ohio-

5853, ¶ 6 (“When a trial court orders disqualification of counsel, we review that

decision under an abuse-of-discretion standard.”). But first, to give context, we step

back and set the stage a bit regarding the legal standard for disqualification in side-

switching cases.

       {¶8}    In Kala, the Ohio Supreme Court considered whether disqualification

automatically follows when an attorney (who represented a party) leaves his or her

former employment with a firm and joins a law firm representing the opposing party

in litigation against his or her (now former) client, or alternatively, whether that law

firm may overcome a presumption of shared confidences through the institution of

effective screening mechanisms. See Kala at 3. In electing the latter path, the court

appreciated the countervailing public-policy interests of preserving a client’s

confidences, on the one hand, and, on the other hand, the modern realities of

protecting a client’s right to choose his or her counsel (assuming effective

countermeasures to avoid dissemination of that confidential information). Id. at 5-6.

Consequently, in an attempt to balance these interests, the court fashioned a three-

part test to evaluate the disqualification of an individual or entire firm when an

attorney leaves a law firm and subsequently joins a firm representing the opposing

party. The Kala test considers: 1) “whether a substantial relationship exists between



                                            5
                    OHIO TENTH DISTRICT COURT OF APPEALS


prior and present representations”; 2) if a substantial relationship is found, whether

the individual attorney can rebut the presumption that the “attorney shared in

confidences and representation of the prior matter,” and 3) if this presumption cannot

be rebutted and the individual attorney is disqualified, whether an “effective screen

has been created” to rebut the presumption of shared confidences between the

“quarantined attorney” and the new firm. Id. at 8-10.

       {¶9}   In addition to this legal standard, the court erected procedural

safeguards in order to allow the challenged firm “an opportunity to defend not only its

relationship with the client, but also its good name, reputation and ethical standards”

against the allegation of unethical conduct implicit in a motion for disqualification.

Id. at 12. Specifically, the Supreme Court explained, “the [trial] court should hold an

evidentiary hearing on a motion to disqualify and must issue findings of fact if

requested based on the evidence presented.” Id. These procedural protections do not

necessarily apply to all disqualification efforts, as we have previously recognized:

“[t]here is nothing in Kala to suggest an evidentiary hearing is required on all motions

to disqualify counsel.” Luce v. Alcox, 10th Dist. Franklin No. 04AP-1250, 2005-Ohio-

3373, ¶ 6; see Dayton Bar Assn. v. Parisi, 131 Ohio St.3d 345, 2012-Ohio-879, 965

N.E.2d 268, ¶ 15 (“But we have never held that a court must hold an evidentiary

hearing before ruling on every motion for disqualification.”); Shawnee Assoc., L.P. v.

Shawnee Hills, 5th Dist. Delaware No. 07CAE050022, 2008-Ohio-461, ¶ 34 (“This

‘side-switching’ scenario is the only instance in which the Supreme Court of Ohio has

held an evidentiary hearing is required.”).

       {¶10} Nearly a decade later, the Ohio Supreme Court adopted the Ohio Rules

of Professional Conduct, which featured a slightly different standard governing

conflicts of interest regarding former clients.      See Prof.Cond.R. 1.9 and 1.10;



                                              6
                     OHIO TENTH DISTRICT COURT OF APPEALS


Disciplinary Counsel v. Blair, 128 Ohio St.3d 384, 2011-Ohio-767, 944 N.E.2d 1161, ¶

1, fn. 1 (explaining the Rules of Professional Conduct went into effect in February

2007, and superseded the Code of Professional Responsibility). Although generally

consistent with the holding in Kala, the specific standards in Prof.Cond.R. 1.10

nevertheless superseded those announced in Kala, which include various elaborations

and refinements. See NexGen Energy Partners, LLC, v. Reflecting Blue Tech., Inc.,

11th Dist. Ashtabula No. 2016-A-0050, 2017-Ohio-5855, ¶ 28 (“We note Kala has been

superseded by the Ohio Rules of Professional Conduct.”); Dickens v. J & E Custom

Homes, Inc., 187 Ohio App.3d 627, 2010-Ohio-2634, 933 N.E.2d 291, ¶ 4 (2d Dist.)

(“The Official Comment to Prof.Cond.R. 1.10(c) indicates that it is consistent with the

holding in Kala * * * concerning disqualification of a law firm when one of its members

is personally disqualified because of a former representation. The specific standards

for disqualification in Prof.Cond.R. 1.10 nevertheless supersede those announced in

Kala, which are slightly different.”). Under Prof.Cond.R. 1.9, “[u]nless the former

client gives informed consent, confirmed in writing, a lawyer who has formerly

represented a client in a matter shall not thereafter represent another person in the

same or a substantially related matter in which that person’s interests are materially

adverse to the interests of the former client.” (Emphasis in original). When a lawyer

joins a new firm, if that lawyer had “substantial responsibility” for a former client’s

matter, the new firm shall not knowingly “represent, in the same matter, a person

whose interests are materially adverse to the interests of the former client.”

Prof.Cond.R. 1.10(c). But if the lawyer did not play a substantial role, the new firm will

not suffer disqualification in matters in which the new lawyer is disqualified under

Prof.Cond.R. 1.9 if both of the following apply: “(1) the new firm timely screens the

personally disqualified lawyer from any participation in the matter and that lawyer is



                                            7
                     OHIO TENTH DISTRICT COURT OF APPEALS


apportioned no part of the fee from that matter; [and] (2) written notice is given as

soon as practicable to any affected former client.”           (Emphasis in original).

Prof.Cond.R. 1.10(d).

       {¶11} Notwithstanding the rule-based codification, modification, and

elaboration of Kala (as the Official Comment to the rules attests), Ohio courts still

seem to deem the procedural requirements set forth in Kala alive and well. See

Dickens at ¶ 10 (reasoning the “Supreme Court did not reject or abandon” the

procedural aspects of Kala “when it adopted Prof.Cond.R. 1.10.”); City of Whitehall,

Ohio v. Olander, 10th Dist. Franklin No. 15AP-1030, 2017-Ohio-2869, ¶ 27-29

(rejecting appellants’ arguments that the trial court erred in failing to hold an

evidentiary hearing prior to disqualifying attorney because this case did not involve a

“side-switching” scenario, thereby suggesting that Kala’s evidentiary hearing

requirement still exists). Given that neither side in this appeal questions the on-going

vitality of Kala’s procedural requirements, we turn to those now.

                                           B.

       {¶12} With this backdrop in mind, we consider first defendants’ argument that

the court erred in failing to hold an evidentiary hearing prior to granting Mr. Starner’s

motion. As both parties agree, prior to joining LNL, Mr. Alden represented Mr.

Starner, assisting him with his transportation law needs. We therefore consider this a

“side-switching” scenario as explained in Kala, with Mr. Starner a former client for

purposes of our analysis.

       {¶13} Consistent with the requirements of Kala, because Mr. Alden left his

prior firm and joined LNL, representing the defendants in this case, an evidentiary

hearing was indeed necessary. Nevertheless, we ultimately find no error here based




                                           8
                     OHIO TENTH DISTRICT COURT OF APPEALS


upon defendants’ opposition to an evidentiary hearing below and their failure to lodge

any request for a hearing.

       {¶14} As mentioned above, the defendants here explicitly opposed an

evidentiary hearing before the trial court, and therefore they waived their right to raise

this contradictory argument for the first time on appeal. See Zawahiri v. Alwattar,

10th Dist. Franklin No. 07AP-925, 2008-Ohio-3473, ¶ 11-19 (holding the appellant

waived argument that the court erred in analyzing the marriage contract as a

prenuptial agreement, and not as a general contract, because the appellant not only

failed to raise it to the trial court, but in fact asserted a contradictory argument below);

Revilo Tyuka, L.L.C. v. Simon Roofing & Sheet Metal Corp., 193 Ohio App.3d 535,

2011-Ohio-1922, 952 N.E.2d 1181, ¶ 22 (8th Dist.) (reasoning that because the

company-appellant’s “arguments are explicitly contrary to the arguments [it]

maintained below,” it “waived this new argument and cannot assert it on appeal.”). In

Mr. Starner’s motion to disqualify, he specifically requested “an evidentiary hearing

wherein evidence can be shown of the long-standing, nearly 45-year attorney-client

relationship between Plaintiff Jeffrey Starner and attorney John Alden, a partner with

the law firm of [LNL].” The defendants responded with an unambiguous request that

the court not only deny the motion to disqualify, but also the plea for an evidentiary

hearing: “Plaintiff’s Motion to Disqualify all Defense Counsel and Request for

Evidentiary Hearing (and Motion to Continue Trial) should be denied.” Emphasis

added. Consequently, the defendants waived this evidentiary hearing challenge and

cannot now revive it on appeal. See State ex rel. PIA Psychiatric Hosps., Inc. v. Ohio

Certificate of Need Review Bd., 60 Ohio St.3d 11, 17, 573 N.E.2d 14 (1991), fn. 4

(“Generally, an issue need not be considered on appeal if the issue was apparent at the

time of trial and was not raised before the trial court.”).



                                             9
                     OHIO TENTH DISTRICT COURT OF APPEALS


       {¶15} More to the point, defendants never explain on appeal what evidence

they would have submitted before the trial court that might have altered the result. In

other words, they muster no argument about prejudice. Mr. Melick appeared capable

of arguing all of the necessary points at the hearing, and evinced no limitations by the

absence of calling witnesses. And, of course, if defendants believed that Mr. Alden

would be the star witness who could set the record straight, we would view such a claim

with a jaundiced eye at this point since they never even submitted an affidavit from

him. Recall that in Kala, the purpose of the evidentiary hearing rested upon the need

to allow the challenged firm an opportunity to defend its relationship with the client,

reputation, and ethical compliance. See Kala, 81 Ohio St.3d at 12, 688 N.E.2d 258

(“Because a request for disqualification implies a charge of unethical conduct, the

challenged firm must be given an opportunity to defend not only its relationship with

the client, but also its good name, reputation and ethical standards.”). Defendants did

have such an opportunity, although admittedly not in the exact manner that they now

demand. But this is where it falls on counsel to object and make the request for the

hearing, rather than oppose it. Consequently, based upon the defendants’ own waiver,

the fact that the court held a hearing on the issue of disqualification, and the absence

of any apparent prejudice, we find no abuse of discretion in the trial court’s failure to

convene an evidentiary hearing on this record.

                                           C.

       {¶16} So that brings us to the lack of any findings of fact. Defendants contend

that the trial court failed to support its disqualification decision with findings of fact

and sufficient analysis reflecting the Kala considerations. However, this challenge

fails for the same reason as their evidentiary hearing argument, with the defendants

waiving this issue below.



                                           10
                      OHIO TENTH DISTRICT COURT OF APPEALS


       {¶17} As noted above, Kala requires the trial court to “issue findings of fact if

requested based on the evidence presented.” (Emphasis added.) Kala at 12. We

acknowledge, as emphasized by defendants, that the syllabus of Kala does not

explicate that one must actually request findings of fact. See id. at syllabus (“[A] court

must hold an evidentiary and issue findings of fact using a three-part analysis[.]”). But

we do not see a conflict between the syllabus and the body of the opinion—the syllabus

provides the rule, and the body of the opinion explains how the rule is triggered. And

it is difficult to overlook the clarity of “is requested”—like most relief desired by a party,

it places the onus on the party to present the request in the first instance. The Supreme

Court certainly did not intimate that a party could omit such a request, lie in wait, and

then pounce on this issue for a victorious appeal. And, as we discuss below, such a

rule would yield deleterious consequences.

       {¶18} The defendants here, of course, tendered no such request for findings,

despite the opportunity to do so after the trial court’s oral pronouncement and after

its written memorialization of the disqualification. To that point, defendants offer no

serious justification for their oversight on appeal—in other words, they faced no

impediment to raising this below. The defendants cannot seek reversal now based

upon their own failure to request findings. This is especially true when, as in this case,

the defendants tie their assignment of error to the trial court’s procedural faults,

touching on the merits of the disqualification decision only on the margins. See

Johnson v. Johnson, 10th Dist. Franklin No. 19AP-84, 2019-Ohio-5138, ¶ 10, quoting

In re Adoption of Gibson, 23 Ohio St.3d 170, 172, 492 N.E.2d 146 (1986) (reasoning

that one of the primary purposes of a court issuing findings of fact under the civil rules

is “ ‘to aid the appellate court in reviewing the record and determining the validity of

the basis of the trial court’s judgment.’ ”). Defendants seem to understand that,



                                             11
                     OHIO TENTH DISTRICT COURT OF APPEALS


without such findings, they lack a means of illustrating an abuse of discretion, which

is why the procedural aspects take center stage in their brief.

       {¶19} In the face of this waiver, defendants seek to rehabilitate their claim by

pointing to this court’s decision in Luce, faulting the trial court for failing to issue

findings under the Dana test. But we see several problems with this approach. First,

Luce did not involve a side-switching scenario—instead, the disqualification effort

arose from the attorney-as-witness rule. Second, and related, Luce was applying

different substantive law (Dana, described below) rather than Kala, and the decision

predated the implementation of the Rules of Professional Conduct. Finally, perhaps

most significantly, Luce never held that parties can sit on their hands, neglecting to

request findings of fact, and that a trial court must nevertheless issue such findings on

pain of reversal. More to the point, Luce never discusses findings of fact at all.

       {¶20} In Luce, this court ultimately reversed and remanded the trial court’s

order disqualifying counsel, grounding its decision on the court’s failure to provide

sufficient analysis under the Dana test. See Luce, 10th Dist. Franklin No. 04AP-1250,

2005-Ohio-3373, at ¶ 8 (“By remanding, we do not imply that disqualification is not

warranted, but that to disqualify counsel, the court must fulfill the required analysis.”).

In doing so, we relied upon a three-part test articulated by the Sixth Circuit Court of

Appeals in Dana v. Corp. v. Blue Cross & Blue Shield Mut. of N. Ohio, 900 F.2d 882,

889 (6th Cir.1990). The Dana test requires the court, when ruling on a motion to

disqualify, to determine whether “(1) a past-attorney-client relationship existed

between the party seeking disqualification and the attorney it seeks to disqualify; (2)

the subject-matter of those relationships was/is substantially related; and (3) the

attorney acquired confidential information from the party seeking disqualification.”

Dana at 888. Therefore, because the trial court undertook no such analysis below,



                                            12
                     OHIO TENTH DISTRICT COURT OF APPEALS


this court was “unable to conduct a meaningful review of the trial court’s decision, as

we [were] unable to determine the factual and/or legal conclusions reached by the trial

court, as well as what the trial court relied upon in reaching its decision.” Luce at ¶ 8.

       {¶21} As explained above, Dana does not supply the analytical framework for

a side-switching case, and in fact, Luce specifically contrasted its situation with that in

Kala. See Luce at ¶ 6 (noting that no evidentiary hearing was required given that the

case did not involve side-switching as in Kala). Defendants seemingly conflate the

procedural requirements fashioned in Kala with those discussed in Luce. But this

court based its decision in Luce upon its inability to conduct sufficient review as to

merits of the disqualification decision in light of the Dana test, rather than the need

for findings of fact under Kala or a party’s obligation to make such a request. Indeed,

in Luce, the trial court offered “no analysis” at all, Luce at ¶ 8, and even in our remand,

we did not instruct the trial court to prepare findings of fact. It is difficult to use Luce

as a springboard to the findings of fact rule that defendants invite us to embrace when

it never mentions the point.

       {¶22} This brings us to another difference; the appellants in Luce explicitly

challenged the merits of the trial court’s disqualification decision. In addressing this

challenge in Luce, this court tied the trial court’s failure to produce a sufficient Dana

analysis to its inability to conduct meaningful review. See Luce, 10th Dist. Franklin

No. 04AP-1250, 2005-Ohio-3373, at ¶ 8 (“Because there is no analysis, we are unable

to conduct a meaningful review of the trial court’s decision[.]”). Although defendants

in this case touch on the merits in their appellate brief, they limit their assignment of

error to the procedural flaws (i.e., lack of an evidentiary hearing and absence of

findings of fact), and they only seek a remand to enable the trial court to properly

convene a hearing and issue findings of fact.



                                            13
                     OHIO TENTH DISTRICT COURT OF APPEALS


       {¶23} Because defendants here never requested findings of fact, we

accordingly find no error in the trial court’s failure to issue findings of fact below. We

must also be mindful of the often strategic nature of disqualification motions—and

recognizing a rule such as defendants envision could reward manipulative behavior

while inflicting unnecessary delay. See Wynveen v. Corsaro, 2017-Ohio-9170, 106

N.E.3d 130, ¶ 16 (8th Dist.) (“ ‘While motions to disqualify may be legitimate and

necessary under certain circumstances, they should be viewed with extreme caution

as they can be misused as techniques of harassment.’ ”); Fordeley v. Fordeley, 11th

Dist. Trumbull No. 2014-T-0079, 2015-Ohio-2610, ¶ 25, quoting Waliszewski v.

Caravona Builders, Inc., 127 Ohio App.3d 429, 433, 713 N.E.2d 65 (9th Dist.1998)

(warning that “because of the potential use of the advocate-witness rule for abuse,

disqualification ‘is a drastic measure which should not be imposed unless absolutely

necessary.’ ”). Specifically, to excuse the defendants’ waiver here would in effect

condone a strategy by which a party might purposefully elect not to request findings

of fact, knowing full well that if the trial court declined to issue them, that party would

have a procedural mulligan at their disposal. That risks dragging out disqualification

matters (with superfluous appeals and remands), with likely attendant delay

consequences for the trial proceedings as well—all of which could be avoided if the

party did just what the Supreme Court said in Kala and “requested” the findings. We

are aware of no authority specifically excusing the failure to request findings of fact in

this context, and we decline to break that ground.

       {¶24} For the forgoing reasons, we overrule the defendants’ sole assignment

of error, and accordingly affirm the judgment of the trial court.

                                                                     Judgment affirmed.

MYERS, P.J., concurs.
CROUSE, J., concurs in part and dissents in part.


                                            14
                     OHIO TENTH DISTRICT COURT OF APPEALS



Crouse, J., concurring in part and dissenting in part.

       {¶25} While I concur with the majority’s holding that the trial court did not

err by failing to conduct an evidentiary hearing, I must dissent from the majority’s

holding that the trial court did not err in failing to support its disqualification decision

with findings of fact.

                                                 I.

       {¶26} The majority agrees that Kala mandates an evidentiary hearing on so-

called “side-switching” cases like this one, but then holds Kala does not mandate

findings of fact unless they are requested by a party. However, the same sentence the

majority relies on to support its holding that a trial court is only mandated to issue

findings of fact “if requested” also states that “the court should hold an evidentiary

hearing on a motion to disqualify.” (Emphasis added.) Kala, 81 Ohio St.3d at 12, 688

N.E.2d 258. Does the use of the word “should” mean that an evidentiary hearing is

only suggested but not mandatory? The majority does not believe that to be the case,

and neither do I. Both the syllabus and the conclusion of Kala state that a court “must”

hold an evidentiary hearing. Furthermore, this court in Luce I held that an evidentiary

hearing is mandated in side-switching cases. Luce v. Alcox, 10th Dist. Franklin No.

04AP-1250, 2005-Ohio-3373, ¶ 6, citing Kala at 13 (“The only instance in which the

Supreme Court of Ohio has held that an evidentiary hearing is required is when ‘ruling

on a motion for disqualification of either an individual * * * or the entire firm * * *

when an attorney has left a law firm and joined a firm representing the opposing party.’

”).

       {¶27} Specifically, with regard to why an evidentiary hearing and findings of

fact are so important, the Kala court explained a “request for disqualification implies

a charge of unethical conduct,” impacts an attorney or law firm’s “relationship with


                                            15
                     OHIO TENTH DISTRICT COURT OF APPEALS


the client,” and calls into question “its good name, reputation and ethical standards.”

Kala at 12. Kala recognizes that disqualification of an attorney is a “drastic measure”

which should not be imposed unless “absolutely necessary.” Id. at 6; see Luce I at ¶ 5.

When an attorney or a law firm is disqualified from representing a client due to a

conflict of interest, such disqualification necessarily questions that attorney or law

firm’s ethics as a matter of public record. As discussed in Kala, “[A]n attorney’s and/or

law firm’s most valuable asset is their professional reputation for competence, and

above all honesty and integrity.” Kala at 12, quoting Analytica Inc. v. NPD Research,

Inc., 708 F.2d 1263, 1275 (7th Cir.1983) (Coffey, J., dissenting). For this reason, “a

summary disqualification order, based on a scant record * * * can do irreparable harm

to an attorney’s or law firm’s professional reputation.” Id.

       {¶28} Therefore, Kala held “in conclusion” that “in ruling on a motion for

disqualification of either an individual (primary disqualification) or the entire firm

(imputed disqualification) when an attorney has left a law firm and joined a firm

representing the opposing party, a court must hold an evidentiary hearing and issue

findings of fact using a three-part analysis * * *.” (Emphasis added.) Id. at 13.

       {¶29} In addition to the conclusion, the Kala syllabus states, “a court must

hold an evidentiary hearing and issue findings of fact using a three-part analysis.”

(Emphasis added.) Id. at syllabus. Although the syllabus seems to conflict with the “if

requested” language cited by the majority, at the time Kala was decided, it was “well-

established that when a statement in a Supreme Court opinion conflicts with the rule

of law established in the syllabus, the syllabus controls.” State v. Terry, 171 Ohio

App.3d 473, 2007-Ohio-1096, 871 N.E.2d 634 (12th Dist.), citing Akers v. Serv-A-

Portion, Inc., 31 Ohio St.3d 78, 79, 508 N.E.2d 964 (1987). See former Rep.Op.R.

1(B)(2).



                                           16
                     OHIO TENTH DISTRICT COURT OF APPEALS


        {¶30} It is important to note that the sentence the majority relies on to justify

its holding that findings of fact are only mandatory “if requested” appears in the

section of the opinion titled “Additional Factors to Consider in Motions to Disqualify.”

This “if requested” language has clearly caused some confusion, but since it appears

nowhere in the syllabus or the conclusion, it should not be viewed as the law of the

case.

        {¶31} I also note that both the Ohio Supreme Court and this court have cited

Kala as requiring the trial court to issue findings of fact regardless of a request from a

party. See Dayton Bar Assn. v. Parisi, 131 Ohio St.3d 345, 350, 2012-Ohio-879, 965

N.E.2d 268 (“We have held that a court must hold an evidentiary hearing and issue

findings of fact in ruling on a motion for disqualification of an individual or of an entire

firm when an attorney has left a law firm that represents one party to an action and

has joined a firm that represents an opposing party.” (Emphasis added.); see also

Green v. Toledo Hosp., 94 Ohio St.3d 480, 483, 764 N.E.2d 979 (2002) (“In ruling on

a motion for disqualification of either an individual (primary disqualification) or the

entire firm (imputed disqualification) when an attorney has left a law firm and joined

a firm representing the opposing party, a court must hold an evidentiary hearing and

issue findings of fact using a three-part analysis.”) (Emphasis added.); City of

Whitehall, Ohio v. Olander, 10th Dist. Franklin No. 15AP-1030, 2017-Ohio-2869, ¶ 26

(“In [Kala] the Supreme Court of Ohio held that ‘a court must hold an evidentiary

hearing and issue findings of fact in ruling on a motion for disqualification of an

individual or of an entire firm when an attorney has left a law firm that represents one

party to an action and has joined a firm that represents an opposing party.’ ”)

(Emphasis added.) Nowhere in those opinions does this court or the Ohio Supreme

Court quote the “if requested” language.



                                            17
                     OHIO TENTH DISTRICT COURT OF APPEALS


                                              II.

       {¶32} With regard to the evidentiary-hearing issue, I disagree with the

majority’s contention that the defendants waived their evidentiary-hearing challenge

on appeal. Mr. Starner’s motion to disqualify was titled, “Motion to Disqualify All

Defense Counsel And Request for Evidentiary Hearing (And Motion to Continue

Trial).” Mr. Melick’s memorandum in opposition was simply titled, “Memorandum

Contra Plaintiff’s Motion to Disqualify All Defense Counsel and Request for

Evidentiary Hearing (And Motion to Continue Trial).” In his memorandum contra,

Mr. Melick never specifically opposed the request for an evidentiary hearing. Rather

he opposed the motion to disqualify in general, arguing that Mr. Starner did not meet

his burden to show a “substantial relationship” with a prior matter, and even if he

could show a substantial relationship, Mr. Alden had been effectively “screened” from

the other LNL attorneys so that no confidential information about Mr. Starner was or

will be disclosed.   Mr. Melick’s attached affidavit attempted to support LNL’s

screening measures and overcome the rebuttable presumption of shared confidences

by stating that he did not receive any such information. Mr. Melick’s memorandum

contra argued that because Mr. Starner did not meet his initial burden, the motion to

disqualify must be denied. Accordingly, I would not find that Mr. Melick or LNL

waived an evidentiary hearing.

       {¶33} However, I do agree with the majority that the defendants actually did

receive a hearing on the disqualification motion and have not shown any prejudice

resulting from the court’s failure to hold an “evidentiary hearing.” The point of the

hearing requirement is to give the challenged firm “an opportunity to defend not only

its relationship with its client, but also its good name, reputation and ethical

standards.” Kala, 81 Ohio St.3d at 12, 688 N.E.2d 258. Mr. Melick and his law firm



                                         18
                     OHIO TENTH DISTRICT COURT OF APPEALS


were given this opportunity. Although the hearing was not an “evidentiary hearing,”

it was a hearing on the merits of the motion. The defendants never asked for a

continuance or claimed they wished to present additional evidence or witness

testimony. And Mr. Melick, while not under oath, was able to present his “testimony”

to the court as an officer of the court. Therefore, the trial court fulfilled its hearing

requirement in this case.

                                                III.

       {¶34} Nevertheless, I would sustain Appellants’ assignment of error because I

agree that the trial court abused its discretion in disqualifying Mr. Melick and LNL

without issuing findings of fact substantiating its decision.

       {¶35} Although Mr. Johnson brought LNL into the underlying litigation less

than one month before the scheduled trial date, it is important to remember that

attorneys from LNL had been representing Mr. Johnson and 1212 Capital LLC for

years, including in several of Mr. Starner’s previous lawsuits. Mr. Johnson clearly

wanted his long-time attorneys involved in the underlying litigation. And just as Mr.

Starner’s right to protect attorney-client privileged information is important, so is Mr.

Johnson’s right to have counsel of his choice to represent him. As set forth in City of

Cleveland v. Cleveland Elec. Illuminating Co., 440 F. Supp. 193, 195-196 (N.D.Ohio

1976), aff'd sub nom. City of Cleveland v. Cleveland Elec. Illuminating, 573 F.2d 1310

(6th Cir.1977):

       Issues of disqualification of counsel for conflicts arising as a result of

       former representation present the acutely sensitive dilemma of

       protecting the confidentiality of the client-attorney relationship without

       needlessly interfering with a litigant’s freedom to proceed with legal




                                           19
                        OHIO TENTH DISTRICT COURT OF APPEALS


        counsel of choice. An equitable balance of these competing interests is

        essential if the public’s trust in the integrity of the Bar is to be preserved.

        {¶36} Mr. Melick, as an officer of the court, represented that he received

absolutely no information from Mr. Alden about his prior representation of Mr.

Starner. And importantly, the trial court unequivocally believed him. At the hearing,

the court stated:

        Mr. Melick * * * I take you at your word that you haven’t had any contact,

        you’ve avoided discussing the matter with John Alden, but I think to

        protect the integrity of the trial and to avoid even an appearance of a

        conflict, I am going to, pursuant to Rule 1.9, have Luper Neidenthal * *

        * removed as counsel and will not participate – any attorney, not just

        you, but any attorney from the firm due to Mr. Alden’s continuing work

        with * * * your firm. And I * * * want you to know, like, it’s not – I don’t

        think you’re being honest. I absolutely believe you when you state your

        word. It’ just the appearance of the conflict * * *.

        {¶37} Thus, the only reason the court gave for disqualifying Mr. Melick and

LNL was based on the appearance of impropriety and a finding that LNL violated

Prof.Cond.R. 1.9.1        While Kala does state that sometimes the appearance of

impropriety will be impossible to overcome, it still requires a trial court to engage in

the three-part analysis and issue findings of fact. Kala at 13. See Cargould v.

Manning, 10th Dist. Franklin No. 09AP-194, 2009-Ohio-5853, ¶ 10 (finding that

violation of a rule of professional conduct does not necessarily warrant disqualification



1 I note that Prof.Cond.R. 1.9 is titled “Duties to Former Clients.” There is a dispute in this case as

to whether Mr. Starner was a current client of Mr. Alden at the time of the motion to disqualify or
whether he was a former client. While the trial court did not make a specific finding on the issue,
it only referred to the Rule of Professional Conduct dealing with former clients in its disqualification
decision.

                                                  20
                     OHIO TENTH DISTRICT COURT OF APPEALS


of a lawyer in pending litigation and “the rules simply provide a framework for the

ethical practice of law.”).

       {¶38} In creating the three-part analysis, the Kala court specifically rejected

the “appearance of impropriety doctrine” and held that “the fairer rule in balancing

the interests of the parties and the public is to allow the presumption of shared

confidences with members of the new firm to be rebutted.” Kala at 10. Therefore, in

a side-switching situation like the one in this case, even if there was a substantial

relationship between prior and present representation (which we are unsure if the trial

court found), the presumption of shared confidences becomes rebuttable. It appears

that the trial court here failed to understand that it had to engage in an analysis of

whether the presumption was rebutted when it stopped its analysis at the appearance

of impropriety.

       {¶39} Because the trial court did not issue findings of fact, or demonstrate that

it engaged in the three-part analysis, it is impossible for this court to review whether

disqualification was warranted and whether the appearance of impropriety was

impossible to overcome.

       {¶40} The majority’s analysis seems to rise and fall with whether the

Appellants requested findings of fact. However, the assignment of error concerns not

only the court’s failure to issue findings of fact, but also the court’s failure to engage in

the three-part analysis required by Kala. Certainly the majority does not claim that a

trial court is not mandated to engage in the three-part Kala analysis unless requested?

The majority states, “Defendants seem to understand that, without such findings, they

lack a means of illustrating an abuse of discretion, which is why the procedural aspects

take center stage in their brief.” This is exactly the point. How is this court supposed




                                             21
                     OHIO TENTH DISTRICT COURT OF APPEALS


to review the trial court’s decision without findings? But the trial court is also required

to engage in the appropriate analysis. It did neither.

       {¶41} This is exactly why the Appellants rely on Luce II to support their

argument that the trial court abused its discretion by not only failing to issue findings

of fact, but also failing to engage in the three-part Kala analysis. Sure, as the majority

points out, Luce was not a side-switching case, and therefore was not applying the law

set forth in Kala. And Luce did not specifically discuss whether “findings of fact” are

required since it was not analyzing the disqualification issue under the Kala factors.

But the real point of the Appellants’ citation to Luce II, is that because disqualification

is such a drastic remedy, a trial court must set forth its reasoning so that an appellate

court has the ability to review it for abuse of discretion. Without any analysis, “we are

unable to conduct a meaningful review of the trial court’s decision, as we are unable to

determine the factual and/or legal conclusions reached by the trial court, as well as

what the trial court relied upon in reaching its decision.” Luce v. Alcox, 165 Ohio

App.3d 742. 2006-Ohio-1209, 848 N.E.2d 552, ¶ 6 (10th Dist.), quoting Luce I at ¶ 8.

       {¶42} I also think the majority’s concern about rewarding manipulative

behavior is overblown. A holding that findings of fact are mandatory in these types of

side-switching cases would not “condone a strategy by which a party might

purposefully elect not to request findings of fact, knowing full well that if the trial court

declined to issue them, that party would have a procedural mulligan at their disposal.”

As I discussed above, the Ohio Supreme Court has already held in Kala that findings

of fact and a specific three-part analysis are mandatory. The court has already

explained why a “summary disqualification order” is detrimental to the disqualified

attorney’s/law firm’s reputation and the public’s confidence in the legal profession.

Therefore, any court doing a proper analysis under Kala will know that it must issue



                                             22
                     OHIO TENTH DISTRICT COURT OF APPEALS


findings of fact and engage in the appropriate analysis, and that the failure to do so is

subject to reversal on appeal. Ensuring that the trial court engaged in an appropriate

disqualification analysis is just as much the court’s own responsibility as it is the

responsibility of the parties. Kala, 81 Ohio St.3d at 4, 688 N.E.2d 258 (“[A] court has

inherent authority to supervise members of the bar appearing before it; this

necessarily includes the power to disqualify counsel in specific cases. * * * [I]t is the

trial court’s duty to safeguard the preservation of the attorney-client relationship.”).

       {¶43} Accordingly, I would hold that while the trial court did not abuse its

discretion in failing to conduct an “evidentiary hearing,” the trial court did abuse its

discretion by failing to issue findings of fact and engage in the three-part analysis set

forth in Kala. I would reverse the trial court’s judgment and remand this matter to

the trial court to issue the mandatory findings of fact and to engage in the appropriate

Kala analysis as to whether disqualification is warranted in this particular case.

       {¶44} For these reasons, I respectfully dissent.



Please note:
       The court has recorded its entry on the date of the release of this opinion.




                                           23